Citation Nr: 0935273	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-12 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to service connection for a heart condition, 
claimed as atypical chest pains.

5.  Entitlement to service connection for a right hip 
disability. 

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for a right foot 
disability, to include pes planus.

8.  Entitlement to service connection for a left foot 
disability, to include pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1989 to August 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The Veteran had requested a hearing 
before the Board on his April 2005 substantive appeal form, 
but failed to appear for the hearing despite notification 
being sent to his last known address.

The last statement of the case (SOC) was issued by the RO in 
March 2005.  Since that time new, non-duplicative, relevant 
evidence, to include private and VA treatment records, were 
associated with the claims folder.  A supplemental statement 
of the case (SSOC) was not issued, but this is not necessary 
since the evidence submitted was accompanied by a waiver of 
local jurisdictional review.   

During the pendency of this appeal the Veteran has raised 
various additional claims, to include entitlement to service 
connection for reflux disease (GERD), sinus infection, total 
disability based on individual unemployability (TDIU) and 
entitlement to increased ratings for all his currently 
service-connected disabilities.  These issues have never been 
considered by the RO and are, therefore, REFERRED to the RO 
for proper adjudication.

The issues of entitlement to service connection for PTSD and 
bilateral foot disabilities, to include pes planus, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The VA will notify the Veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The Veteran does not currently have a diagnosis of 
chronic fatigue syndrome.

2.  There is no objective evidence of chronic disability 
manifested by signs or symptoms involving chronic fatigue 
incurred in active service in Southwest Asia to a degree of 
10 percent or more.

3.  The Veteran does not currently have a diagnosed right 
ankle disability.

4.  The Veteran does not currently have a diagnosed left 
ankle disability. 

5.  The Veteran's atypical chest pains are manifestations of 
other non service-connected conditions and have not otherwise 
been medically attributed to any incident of service or 
diagnosed condition manifested in service.  

6.  The Veteran's right hip osteoarthritis did not have its 
onset in service or within a year of service and there is no 
causal link between his current condition and any remote 
incident of service.


CONCLUSIONS OF LAW

1.  Chronic fatigue syndrome was not incurred in or 
aggravated by active service nor may it be presumed to have 
been incurred therein.   38 U.S.C.A. §§ 1101, 1110, 1131, 
1112, 1113, 1117 and 5107 (West 2002 and Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 and 3.317 (2008).

2.  A right ankle disability was not incurred in or 
aggravated by active service nor may it be presumed to have 
been incurred therein.   38 U.S.C.A. §§ 1101, 1110, 1131, 
1112, 1113, 1117 and 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304 and 3.317 (2008).

3.  A left ankle disability was not incurred in or aggravated 
by active service nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 
1113, 1117 and 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304 and 3.317 (2008).

4. The Veteran's alleged heart condition, to include atypical 
chest pains, were not incurred in or aggravated by active 
service nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 1117 and 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 and 3.317(2008). 

5. The Veteran's osteoarthritis of the right hip was not 
incurred in or aggravated by active service nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1131, 1112, 1113, 1117 and 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in December 2003, October 2004 and September 
2005.  Those letters advised the Veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b).  Since the Board has 
concluded that the preponderance of the evidence is against 
the claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran indicated on-going treatment he 
receives at the VA and privately in a December 2008 
statement.  The Veteran's VA outpatient treatment records are 
in the file through February 2009.  As to the additional 
records referenced by the Veteran, they are in regards to 
treatment for his alleged PTSD.  There is no indication by 
the Veteran that any records in support of his claims of 
chronic fatigue syndrome, bilateral ankles, chest pains or a 
right hip disability are missing or otherwise not currently 
of record.  In other words, the Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims decided here. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded medical examinations as to all his 
claimed conditions. Cf. McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

The Board notes the Veteran's representative argues the 
January 2004 VA examination was inadequate as to the 
Veteran's right hip disability because although the examiner 
provided an unfavorable opinion (which will be discussed 
below), the examiner did not offer an adequate explanation 
for the opinion.  The Board disagrees. 

The case of McLendon, 20 Vet. App. 79, held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  As will be explained below, with regard to the 
Veteran's right hip claim, the only evidence indicating the 
Veteran suffered an "in-service event, injury or disease," 
(or a disease manifested in accordance with presumptive 
service connection regulations occurred which would support 
incurrence or aggravation) is his own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  Duenas v. Principi, 18 Vet. App. 512, 519 (2004) 
(finding no prejudicial error in Board's statement of reasons 
or bases regarding why a medical opinion was not warranted 
because there was no reasonable possibility that such an 
opinion could substantiate the Veteran's claim because there 
was no evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms"); 
see also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with section 
5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to section 
5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003) (holding that the Secretary's obligations under section 
5103A to provide a claimant with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  Thus, regardless of 
the examiner's rationale, there is no reasonable possibility 
that any further obtained medical opinion would aid in 
substantiating the Veteran's right hip claim since it could 
not provide evidence of a past event.
 
Indeed, further examination or opinion is not needed on any 
of the claims decided herein because, at a minimum, there is 
no persuasive and competent evidence that the claimed 
conditions may be associated with the Veteran's military 
service.  This is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for arthritis or cardiovascular-renal disease may 
be established based on a legal "presumption" by showing 
that either manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, no legal 
presumption is applicable because the earliest evidence of 
the Veteran's right hip osteoarthritis was years after 
service and the Veteran does not currently have a diagnosis 
of a heart disability. 

The Board further notes a statutory presumption exists for 
chronic disabilities resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2011 confirmed by objective indications.  See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2)(ii) (emphasis 
added).  Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic multi-
symptom illness include, but are not limited to, signs or 
symptoms involving fatigue, joint pain and the cardiovascular 
system.  38 C.F.R. § 3.317(b).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic. The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(2-5).

For reasons to be explained below, the Board finds this 
presumption inapplicable here as to any of the claimed 
conditions. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran alleges he has chronic fatigue, bilateral ankle 
pain, atypical chest pains and a right hip disability due to 
his military service.  The specific allegations as to each 
claim are discussed in more detail below, but generally, the 
Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Chronic Fatigue Syndrome

Here, the Veteran alleges he currently suffers from constant 
fatigue due to his "terrifying" and "stressful" service in 
the Persian Gulf.  The Veteran served in Southwest Asia for 
several months from October 1990 to May 1991. 

As indicated above, a statutory presumption exists for 
chronic disabilities resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2011 confirmed by objective indications.  See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2)(ii) (emphasis 
added).  

Additionally, 38 C.F.R. § 3.317(a)(2)(i)(B) further states 
that VA, as yet has not identified any illness other than the 
three identified in section 202(a) as a "medically 
unexplained chronic multi- symptom illness;" therefore, new 
38 C.F.R. § 3.317(a)(2)(i)(B)(1) through (3) only lists 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome as currently meeting this definition.  See 68 Fed. 
Reg. 34539- 543 (June 10, 2003) (emphasis added).  It was 
provided, however, in new 38 C.F.R. § 3.317(a)(2)(i)(B)(4) 
that the list may be expanded in the future when the 
Secretary determines that other illnesses meet the criteria 
for a "medically unexplained chronic multi-symptom illness."

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i) (emphasis added).  

In this case, the Veteran alleges he suffered with chronic 
fatigue and sleeplessness since his military service. 

The crucial inquiry here that must be addressed is whether 
the evidence supports a finding of a "qualifying chronic 
disability" manifested by an undiagnosed illness as defined 
above.  The Board concludes it does not.

Service treatment records do not indicate any chronic 
complaints, treatment or diagnoses of a sleep disorder or 
chronic fatigue syndrome.  The Veteran's June 1994 separation 
examination, however, indicates complaints of restless sleep 
associated with stress.  At that time, aside from noting the 
complaint, no diagnosis was rendered.  

After service, it is clear the Veteran did complain 
periodically of sleep disturbances, but usually in the 
context of a PTSD evaluation or other psychiatric treatment.  
Sleep disturbances, nightmares and an inability to stay 
asleep were associated with psychiatric diagnoses and not a 
separate disability in and of itself.  The Board finds 
noteworthy, aside from the Veteran's complaints of sleep 
disturbances, the VA and private medical records are silent 
as to any complaints, treatment or diagnoses of fatigue 
specifically.

The Veteran was afforded a VA examination in January 2004 
where the Veteran reported only getting 3 to 4 hours of sleep 
per night and an inability to stay asleep due to anxious 
thoughts.  The examiner found no objective evidence of 
chronic fatigue syndrome or any unexplained illness.  

It appears from the record, there is no objective 
confirmation of chronic fatigue specifically.  Fatigue is not 
noted in the Veteran's service treatment records or 
thereafter.  The medical records, both in-service and 
thereafter, do indicate sleep disturbances, but these sleep 
disturbances are medically attributed to diagnosed 
disabilities, specifically psychiatric diagnoses, and not a 
separate disability in and of itself.  The Veteran simply has 
never been diagnosed with chronic fatigue syndrome.

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

First and foremost, to establish service connection in the 
absence of a presumption, there must be medical evidence of a 
current diagnosis.  There is no such evidence here.  As 
explained above, the Veteran's medical records throughout 
time are silent as to complaints, treatment or diagnoses with 
regard to fatigue specifically.  The Veteran has continuously 
complained of sleep disturbances throughout time, but such 
disturbances have been attributed to other, non service-
connected disabilities.  

The Board has considered the Veteran's statements that he has 
suffered with chronic fatigue ever since the military.  
Although he believes this condition is due to his foreign 
service, he is a layman and has no competence to offer a 
medical diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Regrettably, no doctor has ever opined that the 
Veteran has a chronic fatigue disability related to his 
military service.  Rather, the medical evidence 
overwhelmingly indicates the Veteran's sleep disturbances are 
related to non service-connected diagnosed disabilities.  
Again, no medical professional has ever objectively noted 
fatigue specifically or diagnosed the Veteran with a chronic 
fatigue disability.  Indeed, there is medical evidence to the 
contrary. For these reasons, the Board finds that service 
connection for chronic fatigue syndrome is not warranted.  

Bilateral Ankles

The Veteran alleges he has chronic bilateral ankle pain due 
to numerous ankle injuries during his military service, to 
include ankle sprains and an incident in September 1993 where 
his left ankle was run over by a car.

The Veteran's service treatment records confirm the Veteran 
suffered ankle sprains to both his left ankle and right ankle 
during his military service.  The Veteran sprained his ankle 
in February 1990 where he reported 3 weeks of pain.  The 
Veteran complained of chronic pain in the bilateral feet and 
ankles in December 1992 and was diagnosed with "ankle 
pain."  The Veteran sprained his left ankle playing 
basketball in February 1993 and again in September 1993 when 
he reported a car ran over his ankle.  At that time, x-rays 
did not reveal any obvious deformity or fracture.  The 
Veteran had limited motion, but no swelling.  He was 
diagnosed with an ankle sprain and treated with ice and 
Motrin.  The Veteran's June 1994 separation examination, 
however, was silent as to any complaints or diagnoses of 
right or left ankle disabilities.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service. The crucial 
inquiry, then, is whether the Veteran has current diagnoses 
of the bilateral ankles related to his in-service ankle 
sprains or any other remote incident in service. The Board 
concludes he does not.

After service, VA outpatient treatment records indicate 
sporadic complaints of bilateral ankle and feet pain, but 
mainly the Veteran's complaints were unrelated to his ankles.  
The records, however, are silent as to any diagnosis.  A 
January 2004 VA radiological report, moreover, indicated 
normal bilateral ankles.

There is one private record indicating complaints of 
bilateral knee pains, lower back pain, chest pains and 
bilateral ankle pains as of August 2003.  The treating 
physician diagnosed the Veteran with osteoarthritis, but did 
not specify the location of the osteoarthritis.  Given the 
other medical evidence, indicative of normal bilateral ankles 
and osteoarthritis of other joints, it is likely the 
diagnosis does not refer to the bilateral ankles.    

The Veteran was afforded a VA examination in January 2004 
where the examiner again found no objective evidence of any 
diagnosable disability of the left or right ankle.  In short, 
the medical evidence simply does not support a current 
diagnosis of any left or right ankle disability.  

As indicated above, there exists a statutory presumption for 
Veterans who served in Southwest Asia during the Persian Gulf 
War for any undiagnosed illness manifested by signs or 
symptoms involving, among other things, joint pain.  38 
C.F.R. § 3.317(b).  

The Veteran did not specifically allege his bilateral ankle 
disabilities are due to undiagnosed illness, but the Board 
nonetheless finds the presumption inapplicable.  The 
Veteran's in-service complaints of ankle pain were associated 
with injuries, namely ankle sprains.  After service, no 
medical professional has ever objectively confirmed any 
deformity or abnormality related to the ankles.  Indeed, the 
Veteran was afforded a "Gulf War Syndrome" examination in 
January 2004.  Therein, the Veteran did not complain of 
bilateral ankle pain.  Rather, the Veteran noted chronic low 
back pain and bilateral knee pain.  The examiner at that time 
did not find any evidence of any unexplained illness.

The Veteran was also afforded a joint examination in January 
2004 where after a thorough examination, the examiner found 
no ankle abnormality bilaterally.  The Board notes that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Service connection requires first and foremost a diagnosis of 
a current disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); see also, Hickson, supra.   Application of 
the statutory presumption for undiagnosed illness, moreover, 
requires some objective evidence of a disability.  In regard 
to the Veteran's claimed bilateral ankle disabilities, the 
most probative evidence of record is against such a finding 
in this case and, therefore, service connection for the 
bilateral ankles is not warranted.  

Heart Condition (Atypical Chest Pains)

The Veteran alleges he has suffered with atypical chest pains 
since service.  The Board notes the Veteran is currently 
diagnosed with hypertension, but service-connection for 
hypertension was specifically denied in a March 2005 rating 
decision and the Veteran did not appeal.  Accordingly, to the 
extent the Veteran's heart condition claim rests on his 
hypertension diagnosis, the issue is not properly before the 
Board and will not be addressed here.

The Veteran's service treatment records indicate the Veteran 
complained of right-sided chest pain in March 1993.  At that 
time, the examiner diagnosed the Veteran with diaphragmatic 
chest wall pain most likely secondary to a poor running-
breathing technique.  The examiner noted the Veteran's 
obesity and specifically discounted the likelihood of any 
cardiac association.  The examiner also noted the possibility 
the shortness of breath was due to a pulled muscle, but found 
no objective evidence of any diagnosable abnormality.  On 
separation, a May 1994 chest x-ray returned within normal 
limits, but the June 1994 separation examination again noted 
the Veteran's complaints of shortness of breath secondary to 
increased exercise.  The Board further notes the Veteran was 
treated for an upper respiratory infection (URI) in November 
1989.  Despite the Veteran's sporadic complaints and his URI, 
the Veteran was never diagnosed with a chronic heart 
condition while in the military.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service. The crucial 
inquiry, then, is whether the Veteran has a current diagnosis 
of the heart related to in-service complaints or any other 
remote incident in service. The Board concludes he does not.

After service, VA outpatient treatment records do indicate 
periodic complaints of atypical chest pain.  Similar to 
service, however, the complaints are generally attributed to 
the Veteran's obesity or some other musculoskeletal ailment 
rather than a chronic heart disability.  The Veteran 
underwent stress/treadmill tests in 2004 and 2005, which both 
returned within normal limits with no evidence of any 
cardiovascular abnormality.  In January 2004, the treadmill 
test report specifically indicated the test was within normal 
limits and negative for ischemia or infarction.  Rather, the 
Veteran's chest pain was more likely related to 
musculoskeletal and obesity.  The Board notes a 2004 VA 
outpatient treatment record associates the Veteran's atypical 
chest pain with hypertension.  Again, the issue of whether 
the Veteran's hypertension is related to his military service 
is not properly before the Board here.  

The Veteran was afforded a VA examination in January 2004 
where, at the time, the Veteran denied shortness of breath, 
chest pains or history of asthma.  The examiner found no 
objective evidence of a heart condition or unexplained 
illness.  Currently, no medical professional has ever 
diagnosed the Veteran with a heart-related illness (other 
than hypertension) or related the Veteran's complaints of 
chest pain to a diagnosed condition (other than 
hypertension).  

In the absence of a diagnosed illness, direct service 
connection for chest pains must fail.  As stated above, a 
statutory presumption exists for chronic disabilities 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia Theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2011, confirmed 
by objective indications.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(2)(ii) (emphasis added).  Signs or symptoms which 
may be manifestations of an undiagnosed illness or medically 
unexplained chronic multi-symptom illness include, but are 
not limited to, signs or symptoms involving the 
cardiovascular system.  38 C.F.R. § 3.317(b). 

The Veteran is not alleging his chest pains stem from an 
undiagnosed illness, but nonetheless the Board concludes the 
presumption is inapplicable.  All objective testing, with 
regard to the Veteran's complaints of chest pain, returned 
within normal limits.  There is simply no objective, medical 
findings consistent with a disease manifested by chest pains 
(other than hypertension).  Indeed, the January 2004 examiner 
definitively ruled out heart disease and any undiagnosed 
illness.  The Board also finds compelling that through the 
years the Veteran's complaints of chest pain have been 
attributed to other ailments, to include hypertension, his 
obesity and poor breathing during exercise.  

In short, service-connection for atypical chest pains is not 
warranted because the medical evidence does not support a 
finding of any diagnosed cardiovascular disease.  See Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra.   Application of the statutory presumption 
for undiagnosed illness, moreover, is not warranted because 
there is no objective evidence of a disability.  Rather, the 
Veteran's complaints of chest pain have consistently been 
attributed as manifestations of other, non service-connected 
conditions and not a disease in and of itself.  
 
Right Hip Disability

Here, it is unclear the basis in which the Veteran alleges 
entitlement to service connection for his right hip.  That 
is, the Veteran references various in-service injuries, but 
does not specify details of an injury specifically suffered 
to his right hip.  Rather, he alleges military injuries 
affected many joints, to include his hips.

The Veteran's service treatment records are silent as to any 
complaints, treatment or diagnoses of a right hip disability.  
The Veteran complained of left hip pain in October 1992 
secondary to running, prolonged standing and his bilateral 
pes planus.  At that time, the Veteran was diagnosed with 
left hip bursitis, but no mention of the right hip was made 
at that time.  The Veteran's June 1994 separation examination 
is also silent as to any right hip complaints or diagnoses.  
In short, there is no corroborative evidence that the Veteran 
sustained a right hip injury while in the military. 

After service, the Veteran's VA outpatient treatment records 
reveal mild osteoarthritis of the right hip in 2003, years 
after his separation from the military.  The Veteran was 
afforded a VA examination in January 2004 where the examiner 
noted very mild hip osteoarthritis (bilateral), which the 
examiner opined was not likely related to his military 
service.

As explained in the VCAA discussion above, the Veteran's 
representative argues the January 2004 VA examination is 
inadequate because the examiner failed to provide a rationale 
for the opinion.  The Veteran also alleges in various 
statements that the January 2004 VA examination was 
incomplete because the examiner spent a few short minutes 
with him and did not ask him any questions.

The Board finds the examination adequate.  The examiner noted 
a complete review of the claims folder, to include the 
Veteran's service treatment records, prior to the 
examination.  The examiner detailed physical examination 
results and objective findings.  Although the Board 
sympathizes with the Veteran's frustrations with the brevity 
of his contact with the examiner, the examiner's report 
indicates additional review was completed beyond the actual 
physical component of the examination.

The Board further notes, as explained more thoroughly in the 
VCAA portion of this opinion above, the Veteran's claim fails 
not only for the lack of a medical nexus, but also because 
there is no evidence the Veteran suffered some injury, event 
or trauma to his right hip while in the military.  Indeed, 
the Veteran has submitted voluminous statements detailing 
various in-service injuries and has not provided any specific 
details with regard to a right hip injury or incident.  His 
service treatment records are, as indicated above, silent as 
to right hip trauma, treatment, complaint or diagnosis.  

The Board also finds compelling that no medical professional 
has ever linked the Veteran's right hip osteoarthritis to any 
incident of his military service.  In short, the Veteran's 
claim fails because there is no objective, persuasive 
evidence of an in-service event, injury or incident related 
to a current right hip diagnosis, to include osteoarthritis.  

In regard to all the claims, the Board notes the Veteran's 
contentions that he suffered with these various ailments 
since service was considered.  In accordance with the recent 
decision of the United States Court of Appeals for the 
Federal Circuit in Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006), the Board concludes that the lay evidence presented 
by the Veteran concerning his continuity of symptoms after 
service is credible regardless of the lack of contemporaneous 
medical evidence.  However, the Veteran's claims fail in this 
case for other reasons.  In regard to the Veteran's chronic 
fatigue, bilateral ankle disabilities, and atypical chest 
pain, those claims fail based upon the lack of objective 
medical evidence of current disabilities.  In regard to the 
Veteran's right hip, the claim fails based upon the lack of 
objective medical evidence linking the Veteran's right hip 
osteoarthritis to any incident of his military service.  For 
service connection to be established by continuity of 
symptomatology there must be medical evidence that relates a 
current condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997). 

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims, and the 
benefit of the doubt doctrine is not for application. See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for chronic fatigue 
syndrome is denied.

Entitlement to service connection for a right ankle 
disability is denied.

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to service connection for a heart condition, 
claimed as atypical chest pains, is denied.

Entitlement to service connection for a right hip disability 
is denied. 


REMAND

The Veteran alleges he suffers from PTSD and chronic 
bilateral foot pain due to his military service.

PTSD

In regard to his PTSD claim, the Veteran alleges he served in 
Saudi Arabia, Kuwait and Iraq in war zones where he was 
constantly in fear for his life.  The Veteran indicates 
various encounters with threatening situations with hostile 
fire, witnessing explosions and seeing dead bodies, but does 
not indicate specific dates for any of the specified 
incidents.  Rather, the Veteran alleges he currently suffers 
with PTSD due to his overall service within a war zone, 
specifically from December 1990 to April 1991.

Service treatment records indicate complaints of nervousness 
in his June 1989 entrance examination.  In June 1994, on 
separation, the Veteran further complained of restless sleep 
associated with stress.  The Veteran was not diagnosed with a 
psychiatric condition, however, during his military service.

The Board initially notes none of the Veteran's stressors 
have been confirmed and the medical evidence is currently 
ambiguous of whether the Veteran has a diagnosis of PTSD.  
The Veteran received a diagnosis of PTSD from a social 
worker, working at a center specifically for veterans, and 
undergoes weekly therapy sessions in relation to the 
diagnosis.  Dr. Callahan, a private psychologist, also 
diagnosed the Veteran with PTSD, along with many other 
psychiatric diagnoses, in a May 2003 evaluation.  The 
diagnosis of PTSD is also noted within the Veteran's VA 
outpatient treatment records, but it is unclear if the 
diagnosis is based on an objective examination or per the 
Veteran's history and outside treatment.

The Veteran was afforded a VA examination in January 2004 
where the examiner diagnosed the Veteran with a generalized 
anxiety disorder, but found insufficient evidence to support 
a diagnosis of PTSD.  The examiner noted, however, that the 
Veteran is an isolated person.

Since that time, the Veteran identified in a December 2008 
statement that he continues to receive treatment with his 
social worker as well as additional treatment with a private 
doctor, Dr. McNeil, as well as another doctor at the VA 
Medical Center.  The RO should make efforts to obtain these 
additional records and ensure the file is complete.  In 
regards to VA outpatient treatment records, the Board notes 
federal records are considered part of the record on appeal 
since they are within VA's constructive possession and, 
therefore, must be obtained and associated with the claims 
folder.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

As indicated above, the Veteran did not specify dates for any 
of his alleged combat experiences other than to generically 
indicate he suffered in-service stressors while stationed in 
Southwest Asia from December 1990 to April 1991.  
Consequently, the RO could not make any specific efforts to 
verify these alleged stressors.  The Veteran served as a fuel 
and electrical system repairer in the Army, to include 
several months in Southwest Asia.  Although the Veteran did 
not receive an award or medal obviously indicating combat 
exposure, the Veteran did serve in a battalion stationed in a 
war zone and received a Southwest Asia service medal with 3 
bronze service stars.  Accordingly, combat exposure is 
plausible.  If warranted by the additional evidence obtained, 
the RO should make efforts to obtain relevant unit records to 
confirm the Veteran's alleged combat exposure.  The Veteran 
should be notified again to identify more specific time 
periods of the alleged in-service stressful incidents.  

It is clear further development is required before the Board 
can adjudicate this claim.  Additionally, the Board again 
notes the current ambiguity of the Veteran's stressors and 
current diagnosis.  If a stressor is confirmed, a new VA 
examination is indicated.  Cf. McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Bilateral Feet (Pes Planus)

The Veteran alleges he has chronic bilateral feet pain due to 
the strenuous physical demands placed on him in the military.  
He concedes he had bilateral pes planus prior to entering the 
military, but alleges his current bilateral feet condition is 
due to either an aggravation of his per-existing pes planus 
or an additional disability caused by his military service.  

Pre-existing conditions may be service-connected if 
aggravated beyond the natural progression of the conditions 
due to service.  A pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. 1153; 38 C.F.R. 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

In this case, the Veteran's service entrance examination does 
in fact indicate the Veteran entered the military with mild 
bilateral pes planus.  Throughout his military service, 
however, it is clear the Veteran frequently complained of and 
received treatment for bilateral foot pain.  Significantly, 
the Veteran was treated in September 1993 after his left 
ankle was reportedly run over by a car.  At the time, the 
Veteran was treated for a left ankle sprain, but the accident 
is clearly relevant in terms of his left foot as well.  The 
Veteran was also treated for ongoing plantar facial pain with 
pes planus and bilateral ankle sprains at various times.  
There is a notation in March 1992 indicating the Veteran 
required arch supports, but the Veteran later indicated he 
never received orthopedic inserts for his feet.  On 
separation, the Veteran's bilateral pes planus was again 
noted.

After service, complaints of bilateral feet pain are noted 
sporadically in his VA outpatient treatment records.  A 
January 2004 x-ray report indicated mild degenerative joint 
disease (DJD) of the first metatarsal joints bilaterally.  
The Veteran was afforded a VA examination in January 2004 
who, at that time, merely indicated a diagnosis of mild pes 
planus and opined none of his orthopedic complaints (to 
include feet) were due to or aggravated by service.  The 
Veteran's representative argues the opinion is inadequate 
because the examiner did not provide an adequate rationale 
for the opinion.

The examiner noted all medical records, including service 
treatment records, were reviewed, but did not specifically 
reference any pertinent facts with regard to the Veteran's 
pes planus.  The Board finds the examination inadequate, 
however, mainly because the examiner failed to mention all of 
the Veteran's feet diagnoses.  The January 2004 x-ray report 
indicates the Veteran has DJD of the great toe bilaterally, 
and yet the examiner did not indicate such a diagnosis nor 
did he proffer an opinion with regard to the likely etiology 
of the DJD.  Also, in regards to the Veteran's bilateral pes 
planus, although the examiner found that none of the 
Veteran's orthopedic conditions (to include bilateral feet) 
were aggravated by service, there is no rationale or 
reference to the Veteran's on-going complaints in the 
military of pain nor is there any reference to the Veteran 
injuries to his ankles/feet.  Indeed, the examiner notes in-
service injuries to the Veteran's back and knees, but makes 
no mention of the other, relevant injuries.  The Board 
concludes the examiner's opinion with regard to the Veteran's 
feet claim may have been based on incomplete facts and, 
therefore, not probative. See Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993) (medical opinions based on incomplete or 
inaccurate factual premise are not probative).  A new VA 
examination is indicated because there simply is not enough 
medical information to form a decision here.  Cf. McLendon, 
20 Vet. App. at 79.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records 
from the VA Medical Centers/Outpatient 
Clinics in Chicago Heights, Illinois and 
the Jesse Brown VA medical center in 
Chicago, Illinois from February 2009 to 
the present.  All efforts to obtain VA 
records should be fully documented and the 
VA facility must provide a negative 
response if records are not available.

2. Ask the Veteran to complete release 
forms authorizing VA to request his 
treatment records from the Vet Center, Dr. 
Callahan, Dr. McNeil and any other private 
provider treating him for his PTSD or feet 
disabilities.  If he does so, the RO 
should request these medical records, and 
the RO should specify that actual 
treatment records, as opposed to 
summaries, are needed. All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.

3.  Notify the Veteran and his 
representative by letter that he must 
provide more specific dates for the 
alleged in-service stressors responsible 
for his current PTSD in order for the VA 
to verify the incidents occurred.  If he 
does so, or if otherwise warranted by the 
medical records obtained, the RO should 
make appropriate efforts to verify the in-
service stressors.  

4.  After obtaining the above evidence, to 
the extent available, and if, and only if, 
information is obtained corroborating any 
of the Veteran's alleged stressors, then 
schedule him for a VA psychiatric 
examination for the claimed condition of 
post-traumatic stress disorder (PTSD) 
specifically commenting on the conflicting 
medical opinions of whether he has PTSD. 
The RO must specify for the examiner the 
stressors that are established by the 
evidence of record and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether the appellant was exposed to a 
stressor during service. 

Any psychiatric diagnosis should be in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV. After 
review of the pertinent material, the 
examiner must specifically discuss whether 
the appellant meets the diagnostic 
criteria in DSM-IV for diagnosis of PTSD 
(i.e., were the verified in-service 
stressors sufficient to produce PTSD), 
and, if so, is there a link between the 
current symptoms and the alleged in-
service stressors.  

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation resolving 
any conflicting medical opinions rendered, 
specifically that of the Veteran's 
treating social worker, Dr. Callahan and 
the January 2004 VA  examination.

5.  After obtaining the above records, to 
the extent available, schedule the Veteran 
for an appropriate examination for the 
claimed conditions of bilateral feet 
disabilities to determine the extent and 
likely etiology of any foot condition(s) 
found, to include DJD and pes planus, 
specifically:
*	whether the Veteran's current pes 
planus (bilateral) has been caused or 
aggravated by any incident of 
service, to include various 
foot/ankle injuries, complaints noted 
in the service treatment records or 
the physical demands of his military 
service; and 
*	whether the Veteran has any other 
bilateral foot condition, to include 
DJD, that were caused or aggravated 
by any incident of service, to 
include various foot/ankle injuries, 
complaints noted in the service 
treatment records or the physical 
demands of his military service. 

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation resolving 
any conflicting medical opinions rendered, 
specifically that of the January 2004 VA  
examination.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

6.  The RO should then readjudicate the 
Veteran's claims.  If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the Veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board.

The purposes of this remand are to complete the record, and 
to ensure due process. The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


